



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. England, 2013
    ONCA 237

DATE: 20130412

DOCKET: C55273

Doherty, MacPherson and Cronk JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

William Ronald England

Appellant

Ronald Ellis, for the appellant

J. Sandy Tse, for the respondent

Heard and released orally: April 10, 2013

On appeal from the conviction entered on January 10, 2012
    and the sentence imposed on March 28, 2012 by Justice Gregory A. Pockele of the
    Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant William England was convicted of making available child
    pornography, possession of child pornography, accessing child pornography, and
    possession of a prohibited weapon by Pockele J. of the Superior Court of
    Justice on January 10, 2012.

[2]

At the trial, the appellant made a
Charter
application to
    exclude two statements he made to the police, one in an office at the store
    where he was an employee before arrest and before being advised of his
Charter
rights, and the other in the police station after arrest and after being
    advised of his
Charter
rights.  The trial judge dismissed his
    application.  He found that the appellant had not been detained when he gave
    his first statement (via answers to brief police questions in the office) and
    therefore was not entitled to receive the standard
Charter
s. 10
    warning.  He also found that the second statement, provided after appropriate
Charter
warnings, was admissible.

[3]

The appellant appeals from this ruling.

[4]

In our view, the appeal cannot succeed.  The trial judge explicitly
    applied the analytical framework for determining whether there has been a
    detention from
R. v. Grant
, 2009 SCC 32.  His analysis, under the
    umbrella of applying the proper test, is entitled to deference:
Grant
at para. 43.

[5]

In our view, the trial judge was entitled to find on a balance of
    probabilities that the appellant was not detained.  His decision was premised
    on the absence of specific hallmarks of detention (e.g. the police did not say
    that the appellant could not leave the store office), the appellants
    concession that he knew it was possible for him to go, and the appellants
    strong motive for speaking, namely, to make sure that his brother was not
    implicated in his criminal activity.  In light of these factors, what Rosenberg
    J.A. said in
R. v. McMillan
, 2013 ONCA 109 at para. 36 is particularly
    apt: even when a person is under investigation for criminal activity and is
    asked questions, the person is not necessarily detained.

[6]

In light of this conclusion, it is not necessary to consider the issue
    of the statement in the police station.  The appellant fairly concedes that his
    attack of that component of the trial judges ruling is contingent on being
    successful in establishing that the first statement was inadmissible.  Without
    that foundation, there is no basis on which to mount an argument that the
    second statement was tainted by an inadmissible first statement.

[7]

The conviction appeal is dismissed.  In these circumstances, the appellant
    fairly acknowledges that there is no basis for appealing the sentence.

Doherty
    J.A.

J.C.
    MacPherson J.A.

E.A.
    Cronk J.A.


